170 Mich. App. 508 (1988)
429 N.W.2d 197
PEOPLE
v.
MIXON
PEOPLE
v.
WILLIAMS
Docket Nos. 95579, 95720.
Michigan Court of Appeals.
Decided August 2, 1988.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, John D. O'Hair, Prosecuting Attorney, Timothy A. Baughman, Chief of the Criminal Division Research, Training and Appeals, and Larry L. Roberts and Susan Randolph, Assistant Prosecuting Attorneys, for the people.
Ilsa Draznin, for Carlton Mixon on appeal.
*511 Ada Snyder Kerwin, for Annie Lee Williams on appeal.
Before: CYNAR, P.J., and GRIBBS and T. GILLESPIE,[*] JJ.
T. GILLESPIE, J.
Defendant Carlton Mixon appeals as of right his convictions for unarmed robbery, MCL 750.530; MSA 28.798, kidnapping, MCL 750.349; MSA 28.581, and extortion, MCL 750.213; MSA 28.410. Codefendant Annie Lee Williams appeals as of right her convictions for kidnapping, MCL 750.349; MSA 28.581, and extortion, MCL 750.213; MSA 28.410. Defendants were tried by a jury before Detroit Recorder's Court Judge Michael J. Talbot. Defendant Mixon was sentenced to concurrent terms of ten to fifteen years for unarmed robbery, one hundred to two hundred years for kidnapping, and thirteen to twenty years for extortion, and he received credit for 133 days already served. Defendant Williams was sentenced to concurrent terms of forty to eighty years for kidnapping and thirteen to twenty years for extortion, and she received credit for 132 days already served.
Remoyne Thornton, age thirteen, went to a store near his home at 9:00 P.M. on March 14, 1986. It was dark, but Remoyne saw someone he later identified as defendant Mixon standing by a telephone booth approximately fifteen to twenty feet from the store as he went in. He noticed nothing unusual about Mixon's appearance. Remoyne talked with a Mr. Bailey, who was later arrested with defendant, for a few minutes before entering the store and testified that he had the opportunity to observe Mixon during that time.
As Remoyne left the store, someone came up *512 from behind him and put his arm around Remoyne's face and eyes. Remoyne was unable to see who did that to him because his eyes were covered, but knew that his assailant was a man wearing white tennis shoes. His eyes were later taped. He identified his assailant as defendant Mixon by his voice.
Mixon then put something to Remoyne's head which Remoyne believed was a gun, and Mixon took a silver and gold chain and a leather jacket from him.
Remoyne's hands were tied and he was led to a car. There was another male in the driver's seat and a woman in the back. Mixon got into the front seat with Remoyne. The car drove off and Mixon asked Remoyne for his phone number, which he provided. Mixon stopped at a telephone booth and shortly returned to the car saying that Remoyne's mother could not get the money for his release immediately.
The woman in the back seat told Remoyne to sit back, and held something to his neck which Remoyne believed to be a knife. The car then made a second stop and Remoyne was led into a house. Remoyne believed this house to be that of the woman in the car because he heard her tell children to go to bed. Remoyne was unable to hear the whole conversation, only hearing, "What is taking y'all so long?"
Remoyne was told to say "Mom" into a telephone, after which a coat was put over his head. Later, he was returned to the car and the same three people took him to another house, his eyes still taped and hands tied. He was led into a room and tied to a bed with a scarf over his head. He was rescued by the police the next morning.
Other evidence linking Mixon to the crime was a ransom box containing money and jewelry, *513 which was placed in a garbage bag by Mildred Thornton, Remoyne's mother, at the instruction of the police after she finally decided to call them. Mrs. Thornton had been told that her son would be killed if she called the police or failed to comply with the kidnappers' instructions.
The police placed the bag prepared by Mrs. Thornton in a dumpster near a fire station in accordance with the kidnapper's instruction and maintained surveillance. The police saw a man whom they identified as Mixon pick up the bag, and followed him to a nearby house. Upon gaining access to the upstairs flat at this house, they found Bailey, Debra Scott, and defendants Mixon and Williams in the apartment. The police recovered the bag and ransom box. Mrs. Thornton identified the jewelry and two bills, which bore the serial numbers she had recorded, among the ransom objects recovered. The police also found a pair of white tennis shoes in Mixon's room. The next morning Scott led the police to the address where Remoyne was being held.
Derrick Thornton, Remoyne's cousin, went to a telephone booth at Livernois and Fullerton where he heard "something was going to happen." He saw defendant Williams enter the booth. After she left, Derrick retrieved a piece of paper on which was written the Thorntons' telephone number and some directions to relay to the Thorntons.
Mixon and Williams subsequently made handwritten statements to the police admitting having seized Remoyne Thornton and moving him to the places to which he testified. These statements were read at trial.
Defendant Mixon contends that his convictions should be reversed because of bias of the trial judge. Certain portions of the trial record are quoted in his brief to support his claim of bias. We *514 have reviewed these colloquies, and it is apparent that the judge dealt sharply with defense attorney's arguments when the defense attorney continued to argue after the judge had ruled. However, the judge's statements do not reflect a bias against the defendant, but rather the judge's distaste for counsel's contentiousness and for the circumstances of the case.
Further, Mixon's claim of bias cannot prevail. First, because he failed to move for disqualification of the trial judge pursuant to MCR 2.003(C)(1), the issue is not preserved for appellate consideration. Kroll v Crest Plastics, Inc, 142 Mich. App. 284, 291; 369 NW2d 487 (1985), lv den 423 Mich. 859 (1985); People v Ensign (On Rehearing), 112 Mich. App. 286; 315 NW2d 570 (1982). Second, even if the issue had been preserved, Mixon's principal claim of bias arises from comments made by the trial judge during hearings not held in the presence of the jury. Therefore, the comments could not operate to deny defendant a fair trial. People v Pointer, 133 Mich. App. 313, 317; 349 NW2d 174 (1984). Third, as stated by Judge BEASLEY in People v Burgess, 153 Mich. App. 715, 719; 396 NW2d 814 (1986):
The appropriate test to determine whether the trial court's comments or conduct pierced the veil of judicial impartiality is whether the trial court's conduct or comments "were of such a nature as to unduly influence the jury and thereby deprive the appellant of his right to a fair and impartial trial."
The record in this case discloses that the jury was not influenced by any comment or conduct of the trial court, but rather by the overwhelming evidence of Mixon's guilt.
Defendant also claims prejudice in the trial court's limitation of cross-examination. MRE 611 *515 grants a trial court broad power to control the manner in which a trial is conducted, including the examination of witnesses. As noted by our Supreme Court in People v Taylor, 386 Mich. 204, 208; 191 NW2d 310 (1971):
This Court has stated on numerous occasions that a trial judge has a great deal of discretion in limiting cross-examination. Such discretion is not subject to review unless a clear abuse of it is shown.
The record shows that the trial judge properly exercised his discretion and control of the case to restrict cross-examination to relevant matters.
Mixon's second claim is that the trial court abused its discretion in sentencing him to a one-hundred-year minimum term because he will never be eligible for parole, the sentence should shock the conscience under the standard set by People v Coles, 417 Mich. 523, 550; 339 NW2d 440 (1983), and that the sentence is disproportionate, excessively disparate and nullifies the "lifer law," MCL 791.234(4); MSA 28.2304(4).
This Court's decisions on the subject are split. People v Cooper, 168 Mich. App. 62; 423 NW2d 597 (1988), People v Harden, 166 Mich. App. 106; 420 NW2d 136 (1988), and People v Crawford, 144 Mich. App. 86; 372 NW2d 688 (1985), are some of the later cases upholding such sentences.
In People v Oscar Moore, 164 Mich. App. 378; 417 NW2d 508 (1987), the majority construes a sentence for "life or any term of years" to mean any term of years less than life.
Judge TAHVONEN dissented from the majority in Oscar Moore in a scholarly opinion which sets forth the view that the phrase "life or any term of years" is sufficiently clear as to need no construction.
*516 Long indeterminate sentences applied in conjunction with those crimes which are included in Proposal B, MCL 791.233b; MSA 28.2303(3), do tend to abrogate the "lifer law," which allows the parole board to consider parole in ten years on nonmandatory life sentences. People v Hutchinson, 155 Mich. App. 84; 399 NW2d 448 (1986), lv den 428 Mich. 866 (1987).
The people of Michigan, when they voted to pass Proposal B in 1978, expressed the public policy of this state that punishment for certain crimes should be certain to the extent of the minimum sentence. Likewise, there are some crimes which are so violent, inhuman and brutal that their perpetrators should not again be given opportunity to prey upon society.
The Supreme Court did not reach the question of long indeterminate sentences in People v Johnson, 421 Mich. 494; 364 NW2d 654 (1984), but did decide that "life" and "any term of years" are mutually exclusive concepts and that Proposal B applies only to indeterminate sentences of "any term of years."
This construction of Proposal B has caused a proliferation of long indeterminate sentences in violent cases or in cases where the defendant has displayed no likelihood of reform and the judge has an option between a life sentence and a "term of years."
The panel in People v Hurst, 155 Mich. App. 573; 400 NW2d 685 (1986), considered the question and did not take a position but sought review as to the actual results of the lifer law on nonmandatory life sentences.
It is the opinion of this panel that kidnapping, which is a Proposal B crime, MCL 791.233b(q); MSA 28.2303(3)(q), is sufficiently violent that, when combined with Mixon's prior record, a long *517 indeterminate sentence does not shock our conscience.
Mixon also complains that the Ginther hearing held pursuant to this Court's order of remand regarding the alleged failure of defense counsel to call certain witnesses in moving to suppress the lineup identification did not meet the requirements of this Court's order. The purpose of a hearing based on People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973), is to allow the appellate court to determine the adequacy of trial counsel from the facts on the record. The evidence, including the confession, as to identification of Mixon was so overwhelming that, even had the trial court suppressed the lineup identification, there was adequate identification to convict.
Mixon's last claim is that he was denied effective assistance of counsel in that counsel failed to request CJI 7:7:01 as to identification. This instruction is only given when there is serious doubt of identity. There was no real doubt in this case. Further, this claim should have been raised in a motion for new trial or evidentiary hearing before appeal, which was not done. People v Lawson, 124 Mich. App. 371; 335 NW2d 43 (1983); People v Kenneth Johnson, 144 Mich. App. 125; 373 NW2d 263 (1985), lv den 424 Mich. 854 (1985).
Defendant Williams' first claim of error is that she was denied a fair trial because the trial court failed to give the full text of certain CJI instructions, namely, paragraph 7 of 4:2:02, paragraph 4 of 19:1:01 and the last sentence of 5:2:13, and that the court erred in failing to reiterate the "reasonable doubt" burden of proof in connection with each element of a crime.
It should be noted that the use of Standard Criminal Jury Instructions is not mandated. The court's instructions should fairly and adequately *518 protect the defendant's rights, cover the basic and controlling issues in the case, and not lead to a miscarriage of justice. People v Stinnett, 163 Mich. App. 213; 413 NW2d 711 (1987). It is our conclusion that the court's instructions fulfilled that purpose.
Further, no objections were made to the instructions as given and, in the absence of an objection, alleged error will not be grounds for reversal unless a miscarriage of justice resulted therefrom. Burgess, supra, p 726; People v Seabrooks, 135 Mich. App. 442; 354 NW2d 374 (1984).
In addition to the general reasons just stated, there are particular reasons why Williams' claims of inadequate instructions cannot be considered as grounds for reversal. Paragraph 7 of CJI 4:2:02 reads as follows:
If the direct and circumstantial evidence, taken together, is open to two reasonable constructions, one indicating guilt and the other innocence, it is your duty to accept the construction indicating innocence.
This statement is not supported by case law. People v Corbett, 97 Mich. App. 438; 296 NW2d 64 (1980), lv den 411 Mich. 856 (1981); People v Freeland, 101 Mich. App. 501, 504-505; 300 NW2d 616 (1980) (discussing identical language in CJI 3:1:10[7] which was superseded by CJI 4:2:02); People v Mahaday, 108 Mich. App. 591; 310 NW2d 805 (1981), lv den 411 Mich. 1079 (1981); People v Peete, 113 Mich. 510, 515; 317 NW2d 666 (1982) (also discussing CJI 3:1:10[7], superseded by CJI 4:2:02); People v Hayden, 132 Mich. App. 273, 288-289; 348 NW2d 672 (1984); People v Seabrooks, supra, pp 453-456.
The second objection was that the court did not preface each element with the words that indicated *519 the element must be proven beyond a reasonable doubt as suggested by the Standard Criminal Jury Instructions. It is elementary that each element of a crime must be proven beyond a reasonable doubt and the jury should be so instructed. In this case the court instructed the jury that "if after considering all the evidence you are not satisfied that every element of the offense charged has been proved beyond a reasonable doubt, you have a responsibility to return a verdict of not guilty." It is not error if in instructing on the elements of a crime the suggested prelude does not preface each element.
The third objection raised was that the court failed to give paragraph 4 of CJI 19:1:01, which is one of the kidnapping instructions. Instead, the trial court gave CJI 19:1:03 in toto. CJI 19:1:03 is the appropriate instruction to give when, as here, the kidnapping is for the purpose of extortion. It was entirely proper not to use CJI 19:1:01. People v Robbins, 131 Mich. App. 429, 433; 346 NW2d 333 (1984). The Use Notes supplemental to 19:1:01 specifically state that such kidnapping instruction is not to be used in cases where extortion is the underlying crime. Trial counsel was informed of the court's intent to instruct using 19:1:03, and he did not object.
Defendant Williams' last objection to the instructions is that the trial court did not instruct in accordance with CJI 5:2:13, to the effect that police testimony is judged by the same standards as any other testimony. This instruction was always viewed by the Criminal Jury Instructions Committee as discretionary, and was fully covered by the trial judge in the following language:
The fact that a witness is a police officer, of course, doesn't give his testimony any greater or *520 lesser weight than the testimony of any other witness. Obviously you have the duty of weighing the believability of all the witnesses and giving a witness's testimony such weight as you believe it deserves under the circumstances you have observed, and of course that also includes police witnesses.
The defendant's next allegation of error is that the prosecutor failed to produce certain res gestae and endorsed witnesses despite the fact that no waiver of their appearance was made, and that defendant should be granted a hearing to determine if she was prejudiced by this failure.
Contrary to defendant's assertion, the transcript discloses that the appearance of all witnesses claimed to have been listed but not produced was affirmatively waived on the record by the defense.
Defendant also argues that the presentence investigation report incorrectly shows that Williams had two prior armed robbery convictions, whereas she had actually been previously convicted of only one armed robbery. Defendant made no objection to the error at the time of sentencing. Further, the judge's comments at sentencing show that he considered only one prior armed robbery conviction in imposing sentence. For these reasons we will not review this alleged error. People v Wiggins, 151 Mich. App. 622, 625-626; 390 NW2d 740 (1986).
Finally, defendant Williams claims that the trial court abused its discretion in sentencing her to forty to eighty years for the kidnapping. The sentence was within the sentencing guidelines minimum sentence range, which was computed to be 180 months (fifteen years) to life.
In People v Powers, 155 Mich. App. 122, 123; 399 NW2d 465 (1986), this Court held that a trial court which follows the guidelines laid down by our *521 Supreme Court cannot be said to have abused its discretion to the extent that it shocks the conscience. Furthermore, in People v Shanes, 155 Mich. App. 423, 426; 399 NW2d 73 (1986), we held as a matter of law that a sentence which falls within the range recommended in the guidelines may not be set aside on appeal.
Affirmed.
CYNAR, P.J. (concurring in part; dissenting in part). I concur with the majority opinion except I dissent as to the sentence imposed on defendant Carlton Mixon. In People v Coles, 417 Mich. 523; 339 NW2d 440 (1983), the Supreme Court held that upon proper request, the appellate court shall review a trial court's exercise of discretion in sentencing, but may grant relief only upon finding that the trial court abused its discretion to the extent the sentence shocks the conscience of the appellate court. The Court also noted the proper criteria for determination of an appropriate sentence. Coles, supra.
While I agree with the majority in accepting Judge TAHVONEN's dissent that the phrase "life or any term of years" is sufficiently clear as to need no construction, I do so with some reservation. In my opinion, imposition of a lengthy minimum sentence is not in itself determinative that the sentence is invalid. For instance, the trial court did not abuse its discretion in sentencing defendant Annie Lee Williams to forty to eighty years for kidnapping. Nor was there an abuse of discretion in People v Cooper, 168 Mich. App. 62; 423 NW2d 597 (1988), where a sentence of one hundred to two hundred years was imposed, or in People v Harden, 166 Mich. App. 106; 420 NW2d 136 (1988), where a sentence of 90 to 150 years was imposed, or in People v Crawford, 144 Mich *522 App 86; 372 NW2d 688 (1985), where a sentence of 80 to 120 years was imposed. Considering the brutal nature of the crimes involved, the sentences imposed were within the discretion of the sentencing judge.
In this case, a lengthy minimum sentence might have been appropriate. However, to categorically impose a minimum sentence of one hundred to two hundred years, based on the record in this case, in my opinion, was an abuse of discretion which should shock the conscience of this Court. I would vacate the sentence for defendant Carlton Mixon and remand for resentencing.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.